Citation Nr: 0102434	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral degenerative 
joint disease of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The decision granted service connection 
for a neck disability; arthritis of the hands; scoliosis of 
the lumbar spine; and bilateral hearing loss.  Each 
disability was assigned a noncompensable rating except the 
neck disability, which was assigned a 20 percent evaluation.  
The veteran appealed and only the issue of the propriety of 
the initial noncompensable evaluation for arthritis of the 
hands was developed and certified to the Board.  

In October 2000, the veteran testified at a personal hearing 
held at the Board in Washington, D.C., before the undersigned 
Member of the Board.  During the hearing, he specified that 
his early December 1998 notice of disagreement was intended 
to express his dissatisfaction with the propriety of the 
initial ratings assigned all his service-connected 
disabilities.  During his hearing, he submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence, in support of his contention.  See 38 C.F.R. 
§ 20.1304 (1998).  Also during his hearing, the veteran 
related that he desired to claim service connection for 
fatigue and memory loss, which he attributed to his military 
service in Southwest Asia during Desert Shield and Desert 
Storm.  Those issues have not been developed and are being 
referred to the RO for any appropriate development.  

The only issue developed and certified to the Board at this 
time is the veteran's dissatisfaction with the initial 
noncompensable evaluation assigned his service-connected 
arthritis of the hands.  As the veteran has disagreed with 
the initial evaluation for that disability, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained.  

2.  Since the effective date of the initial grant of service 
connection for arthritis in the right hand, the veteran has 
complained of pain, swelling and stiffness on use of the 
right hand, with objective findings showing decreased grip 
strength, tenderness at the metacarpophalangeal joint of the 
thumb and index finger, and X-rays revealing degenerative 
osteoarthritis at the base of the thumb and in the 
radiocarpal joint.  

3.  Since the effective date of the initial grant of service 
connection for arthritis in the left hand, the veteran has 
complained of pain, swelling and stiffness on use of the left 
hand, with objective findings showing decreased grip 
strength, tenderness at the metacarpophalangeal joint of the 
thumb and index finger, and X-rays revealing degenerative 
osteoarthritis at the base of the thumb and in the 
radiocarpal joint.  


CONCLUSIONS OF LAW

1.  Since the effective date of the initial grant of service 
connection for arthritis in the right hand, the criteria for 
a 10 percent disability evaluation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4. 71a Diagnostic Code 5003 
(2000).  

2.  Since the effective date of the initial grant of service 
connection for arthritis in the left hand, the criteria for a 
10 percent disability evaluation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.40, 4.45, 4.59, 4. 71a Diagnostic Code 5003 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records do not contain any 
complaints or findings pertaining to his hands.  Within two 
months following his separation from over thirty-four years 
of active duty service, he underwent VA examination, which 
made findings indicative of osteoarthritis of the hands.  In 
November 1997, the RO granted service connection for 
degenerative joint disease of the hands, effective from 
September 1997, the first day following the day the veteran 
separated from active military service.  A noncompensable 
rating was assigned the disability, to which the veteran 
expressed his dissatisfaction.  

The report of the veteran's October 1997 VA examination notes 
he complained of a two-year history of bilateral hand pain in 
the metacarpal phalangeal joint of the thumb and index 
finger, bilaterally.  On examination, he had good to 
excellent grip strength, bilaterally.  His  hands were normal 
to appearance and function.  No tenderness, swelling or 
deformities were found.  X-rays taken of his hands revealed 
narrowing of the joint space of the radiocarpal joints, 
bilaterally, indicative of mild osteoarthritis.  The 
diagnoses included persistent bilateral hand pain.  

On VA examination in May 1999, the examiner noted that the 
veteran, in many respects, was ambidextrous.  The veteran 
complained of stiffness in the fingers, which was worse in 
the mornings without significant pain.  He had problems 
performing fine motor hand operations, such as buttoning his 
shirt.  On examination of the fingers, there was tenderness 
at the metacarpophalangeal joint of the thumb and index 
finger, bilaterally.  There were minimal Heberden nodes, 
bilaterally, and no synovial thickening or tenderness in the 
proximal or distal interphalangeal joints.  His grip strength 
was firm, bilaterally, but not as strong as one would 
anticipate from the overall robustness of the veteran.  X-
rays taken of his hands revealed minimal degenerative 
osteoarthritis at the base of the thumb, bilaterally, and 
some narrowing of the radiocarpal joint, bilaterally, 
suggestive of degenerative change.  The diagnoses included 
finger and hand pain, bilaterally, and bilateral degenerative 
osteoarthritis in the wrists and thumb bases.  

During the veteran's October 2000 personal hearing, he 
testified that he experienced pain, swelling and stiffness in 
his hands after performing even the most perfunctory chores 
around the house.  He no longer wore rings, including his 
wedding ring even after having it enlarged, because he has 
trouble getting rings on and off his fingers.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in the case at hand, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

The Board notes that the RO has not issued a statement of the 
case and/or a supplemental statement of the case that 
explicitly reflect consideration of whether "staged rating" 
would be appropriate in the veteran's case.  Nonetheless, the 
claims file reflects consideration of additional evidence in 
light of the applicable rating criteria at various points 
during the appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate; 
thus, the Board finds that remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.  Furthermore, for the 
reasons explained below, each of the veteran's hand 
disabilities has warranted the same rating since the 
effective date of the grant of service connection.  

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

In the veteran's case, his bilateral hand disability, 
degenerative joint disease, is rated under Diagnostic Code 
5003 pertaining to degenerative arthritis.  Under this code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5214 for ankylosis of the 
wrist, 5215 for limitation of motion of the wrist, and 
Diagnostic Codes 5216 through 5227, for limitation of motion 
due to ankylosis of the fingers).  Where limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation is warranted if there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has X-ray 
findings of degenerative joint disease in his wrist and at 
the base of his thumb, bilaterally.  Under Diagnostic Code 
5003, the rating is based on the limitation of motion of each 
hand under the appropriate diagnostic codes.  The veteran has 
complaints of pain on use of his hands, with post-manual use 
of stiffness and swelling of the fingers, bilaterally.  There 
is objective medical evidence of tenderness at the 
metacarpophalangeal joint of the thumb and index finger of 
each hand, as well as objective demonstration of weakened 
grip strength in each hand.  Such bilateral weakened grip 
strength is a manifestation of some limitation of motion of 
each hand.  However, the medical evidence does not show that 
either of the veteran's wrists has dorsiflexion of less than 
15 degrees or palmar flexion limited in line with the 
forearm, either of which would warrant a compensable 
evaluation under Diagnostic Code 5215.  There is no medical 
evidence that either wrist is ankylosed, or medical evidence 
of a condition equivalent to wrist ankylosis, which would 
warrant a compensable evaluation under Diagnostic Code 5214, 
pertaining to limitation of motion due to either favorable or 
unfavorable ankylosis.  Likewise, there is no medical 
evidence or complaints of limitation of any of the veteran's 
fingers because of ankylosis or equivalent thereof.  As such, 
any limitation of motion due to bilateral hand arthritis is 
noncompensable under any of the applicable codes, including 
Diagnostic Codes 5216 through 5227, used for rating 
limitation of motion of the fingers.  Therefore, a 
compensable evaluation based solely on objective 
demonstration of limitation of motion of either of the 
veteran's hands is not warranted under any of the appropriate 
diagnostic codes that rate limitation of motion.  

However, as Diagnostic Code 5003 further provides that, 
where, as here, limitation of motion of the joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent evaluation is to be applied for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).   In the veteran's case, there is X-ray 
evidence of degenerative joint disease at the base of each of 
the veteran's thumbs and degenerative arthritis of each of 
his radiocarpal joints.  Given the objective evidence of 
manifestations of limitation of motion involving each hand, 
the Board finds that the criteria for a 10 percent disability 
evaluation for each hand is appropriate since the effective 
date of the grant of service connection for arthritis of the 
right and left hand.  In addition, the Board points out that 
functional loss due to pain has been considered in arriving 
at the appropriate evaluation for arthritis in each of the 
veteran's hands.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-07.  In the absence of ankylosis 
of either wrist or ankylosis of finger combinations of either 
hand, there is no basis for a rating higher than 10 percent 
for each hand under the applicable diagnostic codes.  

The Board determines that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected right and left hand arthritic conditions.  
In this regard, the Board notes that there has been no 
showing that either of his hand disabilities has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that either of the 
disabilities otherwise renders impracticable the application 
of the regular schedular standards.  Therefore, in the 
absence of evidence of such factors that might warrant extra-
schedular consideration, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER


Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 10 percent 
evaluation for arthritis in the right hand is granted.  

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 10 percent 
evaluation for arthritis in the left hand is granted.


REMAND

The record shows that, by a November 1997 rating decision, 
the RO granted service connection for cervical spondylosis, 
with neural foraminal narrowing bilaterally at C3-4 and C5-6; 
bilateral degenerative joint disease of the hands; mild 
scoliosis of the lumbar spine; and bilateral hearing loss.  
Each disability was assigned a noncompensable evaluation, 
except the neck disability, which was rated as 20 percent 
disabling.  The veteran was notified of the decision, along 
with his appellate rights, in a VA letter dated in December 
1997.  In early December 1998, the VA received the veteran's 
letter indicating that he wanted to appeal the award of his 
service connected disability compensation awarded in December 
1997.  The Board construes this letter as a notice of 
disagreement (NOD), not just as to arthritis in his hands, 
but also as to his neck, back and hearing loss disabilities.  
See Gallegos v. Gober, 14 Vet. App. 50 (2000).  During the 
veteran's personal hearing before the undersigned Member of 
the Board, the veteran clearly noted that he wished to 
express his dissatisfaction with the ratings assigned all his 
disabilities and he submitted additional evidence which he 
asserted supports his contention that he filed an NOD in 
early December 1998 with the December 1997 rating decision.  
However, no statement of the case (SOC) addressing the issues 
of the initial disability evaluations assigned his service-
connected disabilities, other than that pertaining to 
arthritis in each of his hands, was thereafter prepared.  In 
situations such as this, the Court has held that the Board 
should remand the matter to the RO for the issuance of an 
SOC.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the case is REMANDED for the following:

The RO should re-examine the claim as to 
the propriety of the initial disability 
ratings pertaining to the veteran's 
service-connected cervical spine 
disorder, lumbar spine disorder and 
bilateral hearing loss in order to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare an 
SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD.  See 38 C.F.R. 
§ 19.26 (2000).  If, and only if, a 
timely substantive appeal is received 
should the matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



